Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The method for constructing an elevator comprises all the limitations of claim 1, specifically, constructing a movable machine room and a first submodule including a support platform into the bottom end of the hoistway, assembling a second submodule including a vertically extendable support structure to the support platform and assembling a third submodule including a working platform to the vertically extendable support structures, hoisting the movable machine room upwards to a second transport position and supported on stationary structures, mounting the movable machine room to the second transport position, and using the elevator car for transporting passengers and/or goods below the movable machine room while the movable machine room is mounted in said second position that is not taught, suggested, nor obvious over prior arts of record.
US Patent Application Publication No. 2010/0133048 to Barneman teaches a method for constructing an elevator comprising a movable machine room, a counterweight, and an elevator car and hoisting the machine room upwards and supported on a stationary structure but does not teach constructing a movable machine room and a first submodule including a support platform into the bottom end of the hoistway, assembling a second submodule including a vertically extendable support structure to the support platform and assembling a third submodule including a working platform
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654